Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This Office Action is in response to initially filed application dated 5/29/2020, claims 1-17 are currently pending and being examined in this reply.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 USC 101.  The claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites the following: 
A tracking and mapping system for tracking and presenting pavement data related to a paved road area to a system user, the system comprising: a computer-based mapping system configured to generate: a digital map of a real-world location having a paved road area; a digital reconstruction of at least a portion of the paved road area that is overlaid onto the map, wherein the digital reconstruction includes two or more different user-selectable digital road segments that each correspond to a different portion of the paved road area and that are each defined by two or more different geographic coordinates; and a unique computer-stored pavement data set that is associated with each digital road segment, wherein said pavement data set comprises pavement information, including pavement composition information, and other information associated with the paved road area corresponding to the selected digital road segment, including the geographic coordinates that define the selected digital road segment, wherein, when a user selects a digital road segment, at least a portion of the pavement data set corresponding to the selected digital road segment is displayed to the user via a display.
This is considered to be an Abstract idea grouping of certain methods of organizing human activity. This judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of computing devices such as a processor, network interface, databases, server, and customer terminal, when considered separately and in combination merely act to implement the claimed limitations on a computer and amount to receiving, sending, storing, and processing information which is considered well-understood, routine, and conventional computer activity, see MPEP 2106.05(d).
In the search for inventive concept, the Berkheimer memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
            1.         A citation to an express statement in the specification or to a statement made by an application during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  

            3.         A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
            4.         A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer memo at 3-4.

           In accordance with this guidance, the examiner refers to the following exemplary generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered to be routine, conventional, and well-understood:


Processor, server, user device: for carrying out method steps and manipulating/transmitting/receiving data - Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));

Database/memory/cloud: for storing data and retrieving data; Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;


           In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 10,699,347 B1 to Slusar et al. (“Slusar”), in view of United States Patent Application Publication No. 2006/0247852 A1 to Kortge et al. (“Kortge”).

In regards to claims 1 and 15, Slusar discloses the following limitations:
(Slusar Abstract and Figure 1)
a computer-based mapping system configured to generate: a digital map of a real-world location having a paved road area; (Slusar Figure 7A and col. 1 line 59 – col. 2 line 12)
a digital reconstruction of at least a portion of the paved road area that is overlaid onto the map, (Slusar Figure 7A and col. 1 line 59 – col. 2 line 12)
wherein the digital reconstruction includes two or more different user-selectable digital road segments that each correspond to a different portion of the paved road area and that are each defined by two or more different geographic coordinates; and (Slusar discloses displaying multiple road segments or paths to the user for selection of a route.  See at least col. 17 line 56 – col. 18 line 3, and col. 35 lines 47- 53)
a unique computer-stored pavement data set that is associated with each digital road segment, (Slusar discloses all the different attributes stored in association with the road segments. see at least col. 9 line 27 – col. 10 line 53)
wherein said pavement data set comprises pavement information, including physical attributes of the road (Slusar discloses all the different attributes stored in association with the road segments. see at least col. 9 line 27 – col. 10 line 53 and col. 35 lines 47- 53)
(Slusar discloses multiple attributes associated with road segments, and displaying the road segments and associated attributes to the user, and further alerting on a display newly updated attributes.  See at least Abstract “The risk map may then be displayed to a user. The risk map may include markers or other objects depicting potential risks along the route the driver may face. Also, the risk map may be updated based on information collected from a sensor coupled to the vehicle or located at the road segment to reflect actual, real-time risk scores calculated using an equation for providing a risk score for a particular driver driving a particular vehicle on a particular road segment.”; and col. 16 lines 11 – 35 “a risk score may relate to a risk object being displayed in the risk map and the risk score may alter the presentation of the risk object within the risk map to indicate a certain level of risk associated with the risk object. For example, if there is a pothole on the road, the risk map may display the pothole in a particular color or the pothole may be blinking on the risk map.”)
Slusar does not appear to specifically disclose the following limitations:
Pavement composition information
The Examiner provides Kortge to teach the following limitations:
Pavement composition information (Kortage teaches a similar navigation system that includes storing and using road segment data including road composition data. See at least ¶ 0034 “Road characteristics data 308 may also include road composition data, including, without limitation: the age of the road segments; the composition of the road surface, e.g., asphalt, concrete, rubberized, gravel, dirt, or the like; whether a given road segment includes texturing for the prevention of hydroplaning; whether a given road segment is susceptible to rain, snow, or ice; or the number of potholes, cracks, or other surface defects in a road segment.”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Slusar the teachings of Kortge since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claim 2, Slusar discloses the following limitations:
wherein the two or more digital road segments include a first digital road segment corresponding to a first portion of the paved road area that is joined continuously with a second digital road segment that corresponds to a second portion of the paved road area, wherein the first digital road segment is at least partially defined by a first geographic coordinate and a second geographic coordinate and the second digital road segment is at least partially defined by the second geographic coordinate and a third geographic coordinate.  (Slusar discloses displaying multiple road segments or paths to the user for selection of a route.  See at least col. 17 line 56 – col. 18 line 3, and col. 35 lines 47- 53)


In regards to claim 3, Slusar discloses the following limitations:
wherein the two or more digital road segments include a first digital road segment corresponding to a first portion of the paved road area and a second digital road segment that corresponds to a second portion of the paved road area that is not joined with the first portion of the paved road area, wherein the first digital road segment is at least partially defined by a first geographic coordinate and a second geographic coordinate and the second digital road segment is at least partially defined by a third geographic coordinate and a fourth geographic coordinate. (Slusar discloses displaying multiple road segments or paths to the user for selection of a route.  See at least col. 17 line 56 – col. 18 line 3, and col. 35 lines 47- 53)


In regards to claim 7, Slusar discloses the following limitations:
further comprising: a server associated with the computer-based mapping system for generating the map and the map overlay and for storing the pavement data set; and a user device having the display and that is in remote communication with the server and is configured to display the map and map overlay provided by the server. (Slusar Figure 1)

In regards to claim 8, wherein the user device is configured to wirelessly communicate geographic coordinates of its current location to the server; and wherein one of the two or more user-selectable digital road segments may be automatically selected by locating the user device at the paved road area defined by the two or more different (Slusar discloses automatically receiving GPS coordinate updates to track user location, and if a deviation from the previously selected route is detected, automatically selecting new road segments and sending the updated route/map to the user device.  See at least Figures 3 and 4B steps 433 and 435)

In regards to claim 16, Slusar discloses the following limitations:
 wherein a first one of the two or more geographic coordinates that define each digital road segment is the geographic location where paving of the corresponding portion of the paved road area with a first lot of paving material began and a second one of the two or more geographic coordinates that define each digital road segment is the geographic location where paving of the corresponding portion of the paved road area with the first lot of paving material ended. (Slusar discloses road segment data comprising road surface composition and other physical attributes of the road. See at least col. 9 line 27 – col. 10 line 53 and col. 35 lines 47- 53)

Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 10,699,347 B1 to Slusar et al. (“Slusar”), in view of United States Patent Application Publication No. 2006/0247852 A1 to Kortge et al. (“Kortge”), in further view of Official Notice. 

In regards to claim 9, Slusar discloses remotely accessing and displaying different maps to different users based on preferences etc, but does not appear to specifically disclose the following limitations:
wherein the pavement data set is remotely accessible by a plurality of users simultaneously. 
However the Examiner takes Official Notice that it is old and well known in the art to supply routing and road segment data to multiple users at a time as evidenced by such apps as google maps, Waze etc which allow for a very large user base to access and receive road segment and navigation data simultaneously.  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Slusar the teachings of Official Notice since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claims 11 and 12, Slusar discloses sending different data to different users based on preferences, however does not appear to specifically disclose the following limitations:
 wherein the pavement data set is segregated into one or more geographical jurisdictions, wherein each geographical jurisdiction has a first group of user accounts and a second group of user accounts, wherein a first portion of pavement data is accessible to the first group of user accounts but is not accessible to the second group 
wherein the first and second portions of the pavement data in each geographical jurisdiction is accessible to a third group of user accounts.  
The Examiner takes Official Notice that it is old and well known in the art to control access to specific data types based on various permissions, access groups, payment models, etc.  For Example, US 2012/0078512 A1 to Schunder discloses geographical segmented road tile data and allowing access to specific data sets based on payment schemes, user preferences, eligibility update access, private mapping, etc.  See at least ¶¶ 0155-0156, 0161-0168, 0185-0193.  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Slusar the teachings of Gaebler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 10,699,347 B1 to Slusar et al. (“Slusar”), in view of United States Patent Application Publication No. 2006/0247852 A1 to Kortge et al. (“Kortge”), in further view of Official Notice, in further view of United States Patent Application Publication No. 2018/0058870 A1 to Gaebler et al. (“Gaebler”).


In regards to claim 10, Slusar discloses remote server storage for the road segment data sets, however does not appear to specifically disclose the following limitations:
further comprising cloud-based storage for storing the pavement data.
The Examiner provides Gaebler to teach the following limitations:
further comprising cloud-based storage for storing the pavement data. (Gaebler teaches a system and method of providing navigation data maps including road segment data supplied from the cloud.  See at least Figure 2 and ¶ 0044)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Slusar the teachings of Gaebler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 10,699,347 B1 to Slusar et al. (“Slusar”), in view of United States Patent Application Publication No. 2006/0247852 A1 to Kortge et al. (“Kortge”), in further view of United States Patent Application Publication No. 2017/005867 A1 to Marsolek et al. (“Marsolek”).


In regards to claims 13 and 14, Slusar discloses updating in real time the risk maps sent to a user based on changing road segment data, including construction, weather, traffic, etc.  see previous citations.  However does not appear to specifically disclose the following limitations:
wherein the digital reconstruction is updated with additional digital road sections substantially in real time as the road area is paved. wherein the pavement data is updated substantially in real time as the road area is paved.
The Examiner provides Marsolek to teach the following limitations:
wherein the digital reconstruction is updated with additional digital road sections substantially in real time as the road area is paved. wherein the pavement data is updated substantially in real time as the road area is paved. (Marsolek teaches updating in real time an electronic map based on current paving operations, including temperature based updates, paving speed updates, etc.  See at least Abstract, ¶¶ 0061-0063)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Slusar the teachings of Marsolek since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claim 17, Slusar does not appear to specifically disclose the following limitations:

The Examiner provides Marsolek to teach the following limitations:
further comprising deriving the second geographic coordinate based on the first geographic coordinate and at least one of a deposition rate of pavement at the paved road area, paving material dwell time, and paving vehicle speed. (Marsolek teaches updating in real time an electronic map based on current paving operations, including temperature based updates, paving speed updates, etc.  See at least Abstract, ¶¶ 0045-0049, 0061-0063)

Allowable Subject Matter
Claims 4-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  See also previously sent proposed Examiner’s amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603. The examiner can normally be reached 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627                                                                                                                                                                                                        
/A. Hunter Wilder/Primary Examiner, Art Unit 3627